Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 25, 32 and 37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/12/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-24, 26-31 and 33-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, there is insufficient antecedent basis for “the control member”.
Also regarding claim 20, it is unclear whether the “collection of valve shutter(s)” requires more than one valve shutter.  On the one hand, the term “collection” seems to 
Regarding claim 22, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20-24, 27-30 and 33-35 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Nimberger (US 5,836,352).

Nimberger discloses:

20.	 A valve for pressurized fluid comprising a body (12, 14) housing a fluid circuit having an upstream end (proximate FL) configured to be placed in communication with a reserve of pressurized fluid and a downstream end (proximate T) configured to be placed in communication with a user of fluid, the circuit comprising a collection of valve shutter(s) (78, 73) comprising at least one shutoff valve shutter (73, detailed in FIG 4) allowing the circuit to be closed or opened, 
the valve comprising a member (16) for manually controlling the collection of valve shutter(s), the control member being mounted to allow the body to move between a rest position in which the collection of valve shutter(s) is in a position in which the circuit is closed (as shown in FIG 3) and an active position in which the control member actuates the collection of valve shutter(s) into a position in which the circuit is open (FIG 2) with a first bore section (through 13), 
the valve comprising a mechanism (44) for locking the control member in the rest position (as shown in FIG 3), the locking mechanism comprising a manual actuator (the top, protruding portion of the latch 44, which is described to be actuated by a user’s thumb) mounted to allow the body to move between a locked first position that locks the control member to prevent movement from the rest position toward the active position (shown in FIG 3), and a second position in which the control member is unlocked allowing movement from the rest position toward the active position (shown in FIG 2), that, in the unlocked second position, the actuator placing the collection of valve shutter(s) in a position in which the circuit is open to a second bore section (as shown in FIG 2, flow is open to second bore section 102), 


21. The valve as claimed in claim 20, wherein the second bore section (102) is smaller than the first bore section (20).
22. The valve as claimed in claim 20, wherein the actuator comprises at least one of the following: a lever articulated to the body, a push-button to be moved in translation (the top of 44 is seen as a push button which translates along the axis 54), a rotary actuator such as a handwheel or a knob.
23. The valve as claimed in claim 20, wherein the control member (16) comprises at least one of the following: a lever articulated to the body (16 is a lever articulated to the body), a push- button to be moved in translation, a rotary actuator such as a handwheel or a knob (16 is also seen as a rotary actuator).
24. The valve as claimed claim 20, wherein the movement of the control member (16) from the rest position toward the active position describes a movement of the same nature as the movement of the actuator moving from the locked first position toward the unlocked second position (both are hand-operated movements).
27. The valve as claimed in claim 20, further comprising a retaining mechanism (87, 72, 46, 50) providing stable retention of the control member at least in the active position (82 and 72 pull 46 into frictional engagement with 50).
28. The valve as claimed in claim 20, wherein the collection of valve shutter(s) comprises two distinct shut-off valve shutters (78; 68 and 70) able to move with respect to respective seats (13; 68) and in the open position respectively defining the two distinct bore sections (as mapped above), the two valve shutters being controlled by the control member (16) and by the actuator (44), respectively (each valve is controlled by both the control member and the actuator).

30. The valve as claimed in claim 29, wherein the two shutoff valve shutters are controlled by at least one mobile pushrod (72, 74) controlled by the control member and by the actuator.
33. The valve as claimed in claim 20, wherein the control member (16) is a lever articulated to the body (via pivot point 42).
34. The valve as claimed in claim 33, wherein the locking mechanism (44) for locking the control member in the rest position acts (at least indirectly, via the central part of 16) on a cam (46) attached to the lever (16).
35. The valve as claimed in claim 34, wherein the locking mechanism (44; alternatively read to include 44 and 104) that locks the control member (16) in the rest position comprises a mechanical stop (the lower lip of 44 which engages 104; alternatively 104 itself) between a profile of the cam (46) of the control member and a mobile member (74) of a mechanism (72, 74) transmitting movement between the cam and the collection of valve shutter(s).

Claim(s) 20, 22--24, 26, 27, 33 and 36 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Ibanez (FR 2 790 299).

Ibanez discloses:

20.	 A valve for pressurized fluid comprising a body (2) housing a fluid circuit having an upstream end (3) configured to be placed in communication with a reserve of pressurized fluid and a downstream end (4) configured to be placed in communication with a user of fluid, the circuit comprising a collection of valve shutter(s) (as understood, the different faces of 1) comprising at least one shutoff valve shutter (the closed side of 1) allowing the circuit to be closed or opened, 

the valve comprising a mechanism (10, 11, 12, 13, 18’, 18’’) for locking the control member in the rest position, the locking mechanism comprising a manual actuator (18’’) mounted to allow the body to move between a locked first position that locks the control member to prevent movement from the rest position toward the active position (where 13 engages 11), and a second position in which the control member is unlocked allowing movement from the rest position toward the active position (where 13 is disengaged from 11), that, in the unlocked second position, the actuator placing the collection of valve shutter(s) in a position in which the circuit is open to a second bore section (when the ball valve is rotated, flow occurs from the left side 19 to the right side 19), 
further comprising a coupling mechanism (14, 15, 16, 17; see FIG 3) that couples the movement of the control member (6) and of the actuator (18’’) when the control member is moved from the active position toward the rest position and/or from the rest position toward the active position (6 and 18’’’ move together as the ball valve opens and closes), the coupling mechanism automatically moving the actuator when the control member is moved (considered clearly met).

22. The valve as claimed in claim 20, wherein the actuator comprises at least one of the following: a lever articulated to the body (18’’ is a lever articulated to the body via 14, 15), a push-button to be moved in translation, a rotary actuator such as a handwheel or a knob (18’’ is a rotary actuator).
23. The valve as claimed in claim 20, wherein the control member (6) comprises at least one of the following: a lever articulated to the body (6 is a lever articulated to the body), a push- button to be moved in translation, a rotary actuator such as a handwheel or a knob (6 is also seen as a rotary actuator).
24. The valve as claimed claim 20, wherein the movement of the control member (6) from the rest position toward the active position describes a movement of the same nature as the movement of the actuator moving from the locked first position toward the unlocked second position (both are hand-operated movements).
26. The valve as claimed in claim 20, further comprising a return member (18’) returning the actuator toward the locked first position. 
27. The valve as claimed in claim 20, further comprising a retaining mechanism (11, 13) providing stable retention of the control member (6) at least in the active position.
33. The valve as claimed in claim 20, wherein the control member (6) is a lever articulated to the body (via 7, 9).
36. The valve as claimed in claim 20, wherein the actuator (18’’) is a lever articulated to the body (at least indirectly, via 6).

Allowable Subject Matter
Claim 31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 1,318,120 discloses a similar pivoting valve actuator and locking mechanism, but which control a single valve shutter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
 


/WILLIAM M MCCALISTER/           Primary Examiner, Art Unit 3753                                                                                                                                                                                             
2/9/22